By the Court,
Beatty, C. J.:
This is an application for a peremptory writ of mandamus. The substance of the petition is that the petitioner in April, *4331879, recovered a judgment against the county of Lincoln, in an action duly commenced in a justice’s court; that the county appealed to the district court, and that the respondent, who is district judge, refuses to try the action, upon the ground that justices of the peace have no jurisdiction of actions against counties, and consequently that the district court could acquire no jurisdiction of this case, by appeal from the j ustice’s court.
The respondent demurs, and answers at the same time. The answer, however, as well as the demurrer, admits all the allegations of the petition; and the new matter alleged on the part of the respondent was not proved, and is not relied on. The only question to be decided, therefore, is this: has a justice of the peaee jurisdiction of an action against a county for a sum less than three hundred dollars? For, if he has, this case falls clearly within the rule of Cavanaugh v. Wright, 2 Nev. 166, in which it was held, or at least assumed — and we have no doubt correctly — that if upon a mistaken view of the law the district court refuses to try a cause, on the ground that it has no jurisdiction, and it clearly appears, from the admitted facts, that it has jurisdiction, and that all preliminary conditions to its action have been complied with, and the cause is still pending, in such case, if there is no other plain, speedy, and adequate remedy, this court should issue its mandate to the district court, to hear and decide such cause on its merits.
The decision in Treadway v. Wright, 4 Nev. 119, does not overrule that in Cavanaugh v. Wright, and if it be true that the distinction which it attempts to draw between the two cases is without any substance or validity, what follows is that the latter and not the former decision is wrong.
Eeturning, then, to the only question in the case, we are satisfied that the district court erred in holding that justices of the peace have no jurisdiction of actions against counties.
It is conceded that without express authority from the legislature a county can not be sued, and that the right to maintain such suits can only be enjoyed upon the condi*434tions which the legislature sees fit to impose. It is conceded also that the only statute authorizing suits against counties in this state is the act of the territorial legislature approved February 16, 1864. (Stats. 1864, p. 45.) But it does not follow, as claimed by respondent, that the only courts in which such suits can be brought are those which are mentioned in that statute; for if this was so, a county could no longer be sued at all, the courts therein mentioned (i■ e. the United States district courts for the territory of Nevada) having been abolished by the adoption of the state constitution and the organization of the state government. There is no more identity between the district courts of the state of Nevada and the courts mentioned in the statute of 1864 than there is between those courts and the justices’ courts. Tet it has never been questioned since the decision of Waitz v. Ormsby County, 1 Nev. 370, that the right to sue counties remains, notwithstanding the fact that the only courts in which the statute authorizes them to be sued were utterly abolished on the admission of Nevada as a member of the federal union. In that ease and in every subsequent case in which a county has been sued, it was either expressly decided, or tacitly assumed, that the right to sue a county, conferred by the act of 1864, not being repugnant to anything in the constitution or subsequent state legislation, remained intact. But it Avas not held, and could not have been held, that the jurisdiction of such actions continued as "therein prescribed. The courts then in existence had been abolished, and the jurisdiction of the new courts which Avere erected in their place had been regulated by constitutional provisions, applicable to all kinds of actions. Under those provisions the jurisdiction of an action against a county is determined by the same rule that determines the jurisdiction of actions against natural persons. If the subject-matter of an action is a money demand not exceeding three hundred dollars, the jurisdiction of the district court is excluded (Constitution, Art VI., sec. 6), and it must belong (originally) to the justices’ courts if the right of action exists. (Constitution, Art. YI, sec. 8, and Statutes 1864-5, p. 114, sec. 29.)
*435That the right to sue a county on demands under as well as over three hundred dollars does exist can not be doubted. The statute of 1861 confers it, and nothing in the constitution or any subsequent statute has taken it away. But the jurisdiction of all such actions has been vested in other courts, and whether it belongs to the district court or to a justice of the peace is determined in each individual case by the subject-matter of the action, i. e. the amount involved. As the amount involved in petitioner’s action against Lincoln county was less than three hundred dollars, it follows that the action was properly commenced in justice’s court, and that the district court has jurisdiction of the appeal.
It is, therefore, ordered that the peremptory writ issue as prayed for. •